DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Clam 9 is cancelled by applicant leaving claims 1-8 pending in the current application and examined below of which claims 1 and 7-8 were amended in the reply dated 09/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 has been amended to include that the first magnetic field is “applying a first localized magnetic field locally” in the last line of claim 1 on page 2. The use of “localized” and “locally” is repeated many times in claim 1: line 3 of page 3, lines 7-8 of page 3, line 11 of page 3, line 16 of page 3, line 20 of page 3, the last line on page 3, line 1 of page 4, lines 3-4 of page 4, and line 7 on page 4. There is no support in the specification as originally filed for a “localized” magnetic field applied “locally”. Applicant points to paragraphs [0285]-[0289] and FIGs. 39-43 for support (Applicant’s remarks, pg 8, 2nd paragraph; with reference to the paragraph numbers, it is presumed applicant refers to the Pre-Grant Publication of the application, US 2018/0126663 A1 as the paragraphs are not numbered in the specification as filed). While these paragraphs refer to color impartation and color fixing along a path they do not reference nor explain what a localized magnetic field is nor how it is applied locally. “Localized” and “locally” are not explicitly mentioned in the specification and there is no apparent explanation of what a localized magnetic field is nor how it is applied locally. Thus, it is not clear that applicant has support for these claim limitations. Claims 2-8 are also rejected as they depend from claim 1 and do not solve the above issues.
Claim 1 has also been amended to include the limitation “wherein the first path is determined by a distribution of the first sub-areas on the current layer” in lines 9-10 on page 3. A similar recitation “wherein the second path is determined by a distribution of the second sub-areas on the current layer” is included in lines 6-7 on page 4. There is not support in the specification as originally filed for determining a path based upon a distribution of sub-areas. Applicant points to paragraphs [0285]-[0289] and FIGs. 39-43 for support (Applicant’s remarks, pg 8, 2nd paragraph). While these passages and figures relate to the paths for curing target pixels, these passages do not explain how a path is determined due to a distribution of sub-areas. Further, paragraph [0287] notes that “paths shown in FIGs. 41 and 42 are arbitrary and 
Claim 1 has further been amended to include the limitation “wherein the first area and the second area are different from each other” in line 19 on page 3 of claim 1. There is not support in the specification as originally filed for the areas being “different” from each other. Applicant points to paragraphs [0285]-[0289] and FIGs. 39-43 for support (Applicant’s remarks, pg 8, 2nd paragraph). While these passages and figures relate to the paths for curing target pixels, these passages do not explain any differences in the areas of the target area. While different intensities of a magnetic field (paragraph [0346]), different color values (paragraph [0279], and different colors for the main color particles and sub color particles (paragraph [0216]) are all mentioned, these to not relate to any difference in the areas. Thus, it is not clear that applicant has support for these claim limitations. Claims 2-8 are also rejected as they depend from claim 1 and do not solve the above issues.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “applying a first localized magnetic field locally” in the last line of claim 1 on page 2. The use of “localized” and “locally” is repeated many times in claim 1: line 3 of page 3, lines 7-8 of page 3, line 11 of page 3, line 16 of page 3, line 20 of page 3, the last line on page 3, line 1 of page 4, lines 3-4 of page 4, and line 7 on page 4. The terms “localized” and “locally” in claim 1 is a relative term which renders the claim indefinite. The terms 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0064309 A1 hereinafter the ‘309 publication in view of Kanaoka et al. (2008). Terahertz Wave Properties of Alumina Microphotonic Crystals with a Diamond Structure. Journal of Materials Research, 23(4), 1036-1041 hereinafter Kanaoka.
As to claim 1, the ‘309 publication discloses a composition for generating a structural color comprising a curable material and magnetic nanoparticles (i.e. color particles) dispersed in the curable material (‘309 publication, claim 10). The ‘309 publication discloses applying a magnetic field to the layer of the composition for generating a structural color and exhibiting a structural color through a change in lattice spacing of a photonic crystal composed of magnetic nanoparticles depending on the magnetic field strength (’309 publication, claim 1). The ’309 publication discloses where the determined structural color may be dependent on the inter-particle distance between the magnetic nanoparticles and the tuning may be performed by changing the inter-particle distance between the magnetic nanoparticles using the external magnetic field (‘309 publication, paragraph [0052]; see also Fig. 14-18), meeting the limitation of the particle distance being adjustable according to a magnetic field applied to the particles.
525 is formed by curing a part of the layer 520 of the composition for generating a structural color in the presence of the magnetic field (‘309 publication, paragraph [0048]; see also Fig 8). The ‘309 publication discloses full color may be expressed by combining patterned regions capable of exhibiting red (R), green (G) and blue (B) structural colors, respectively (‘309 publication, paragraph [0048]; see also Fig 8). The ‘309 publication discloses a size of each patterned region may have a scale of several to several hundreds of micrometers (‘309 publication, paragraph [0048]; see also Fig 8). Thus the ‘309 publication discloses color data for the target area having one or more color values as well as shape data for one layer. 
The ‘309 publication discloses a magnetic field B1 is applied to the composition 1310 for generating a structural color to tune a color for the composition 1310 for generating a structural color to exhibit a red color while simultaneously, patterned UV rays are applied to a partial region in the composition 1310 to cure the curable material 1320, thereby fixing the color so that when the magnetic field is removed, the cured partial region retains its color (‘309 publication, paragraph [0053] and Figs 14 and 15).  The ‘309 publication discloses where the first area and the second area does not cover the entire current layer (‘309 publication, Fig. 14-17).
The ‘309 publication then discloses color tuning is performed for the composition 1310 for generating a structural color to exhibit a green color by applying a magnetic field B2 which is stronger than the previous magnetic field B1 to the composition 1310 for generating a structural color and simultaneously, the color is fixed by curing another partial region of the curable material 1320 using UV rays so that when the magnetic field is removed, the cured partial region retains its color (‘309 publication, paragraph [0053] and Figs 16 and 17). Thus, the ‘309 publication discloses where the first area and second area are different from each other as they exhibit different structural colors, red and green (‘309 publication, paragraph [0053] and Figs 16 and 17). While it is not clear what is meant by localized and locally with respect to a magnetic field, see 112(b) rejection above, for 
The ‘309 publication discloses that a multi-color patterned printed product may be obtained by repeating the “tuning and fixing” steps (‘309 publication, paragraph [0053]), thereby meeting the limitations of where the first area and the second area include a plurality of first and second sub-areas. The ‘309 publication also discloses a plurality of first and second sub-areas where different colors are applied and fixed to different areas (“309 publication, Fig. 19). 
While it is not clear what is meant by localized and locally with respect to a magnetic field, see 112(b) rejection above, for the purposes of applying prior art the ‘309 publication disclosure of  a procedure of forming a multi-color pattern within several seconds by sequential color tuning and fixing processes (‘309 publication, paragraph [0055]; see also Fig. 19) will be interpreted as meeting the claim limitations of applying a magnetic field sequentially along a first and second path to each of the first and second sub-areas and curing along these paths as the ‘309 publication is disclosing applying the magnetic field to have different colors in different areas and sub-areas and fixing (i.e. curing) them in a sequential manner in a path that is based upon the location or distribution of the sub-areas.
However, the ‘309 publication does not disclose layer data for a plurality of layers, nor does it disclose a previously fabricated layer of the object that is a predetermined thickness inward from the surface of the print medium. The ‘309 publication also does not disclose repeating the above steps to fabricate a next layer of the 3D object.
Kanaoka relates to creating a three-dimensional diamond structure of alumina microphotonic crystals using 3D-CAD software and formed using stereolithography to create photonic band gaps in the terahertz range (Kanaoka, abstract). Kanaoka teaches building a 3D structure with photonic crystals by stacking these 2D patterns layer by layer (Kanaoka, pg. st paragraph). Kanaoka teaches using a 3D-CAD program to create the 3D diamond structure and this structure is converted into a series of two-dimensional cross-sectional data in thin sections to create a stereolithography data file to use with stereolithographic equipment (Kanaoka, pg. 1037, left column 2nd paragraph, right column 1st paragraph). Kanaoka teaches that using this process, a complete photonic band gap can be created at the frequency range of 0.4 to 0.47 THz (Kanaoka, Abstract).
The ‘309 publication discloses the known method of creating a single layer photonic crystal structure and Kanaoka teaches creating structures including photonic crystals by forming multiple layers. Since Kanaoka is teaching the application of stereolithography to create 3D structures with photonic crystals that filter terahertz wavelengths of electromagnetic waves, it would have been obvious to one of ordinary skill in the art at the time of filing to add layers as taught by Kanaoka by repeating the imparting a color and fabricating the specific layer using magnetic fields and UV radiation to the method of the ‘390 publication to create a multilayered solid 3D object by depositing a plurality of layers containing photonic crystal structures to give the finished product a structural color, as colors are simply electromagnetic waves at a higher frequency than disclosed in Kanaoka. Thus, it would have been obvious to implement the known technique of Kanaoka to improve the similar method in the ‘309 publication in the same way, see MPEP § 2143(I)(C).
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of preparing 3D modeling data for the 3D object where the modeling data contains layer data and shape data as taught by Kanaoka to the layer data and corresponding color data that the ‘309 publication discloses (‘309 publication, paragraph [0048]; see also Fig 8) to create a multilayered 3D solid object with structural color. Thereby, a known technique from Kanaoka (using 3D modeling data for multilayer stereolithography is being used to improve the similar method disclosed in ‘309 publication in the same way, see MPEP § 2143(I)(C).

claim 7, while it is not clear what is meant by localized and locally with respect to a magnetic field, see 112(b) rejection above, for the purposes of applying prior art the the ‘309 publication discloses that full color may be expressed by combining patterned regions capable of exhibiting red (R), green (G) and blue (B) structural colors, respectively (‘309 publication, paragraph [0048) will be interpreted as meeting the claim limitations as it discloses that the full color spectrum may be expressed, the ‘309 publication encompasses where the first color is a chromatic color.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the '309 publication and Kanaoka as applied to claims 1 and 7 above, and further in view of US 8542259 B2 of Joo.
As to claims 2 and 3, the ‘309 publication discloses where the magnetic nanoparticles is Fe3O4 and has a silica shell (‘309 publication, paragraph [0038]), thereby meeting the claim limitations of having a magnetic core and coupling shell. The ‘309 publication also discloses that other parameters can affect the color such as  the surface charge of the particle surface (‘309 publication, paragraph [0038]).
The ‘309 publication does not explicitly disclose where the coupling shell has a surface charge.
Joo relates to a method for fabricating a solid 3D object exhibiting a structural color (Joo, Figures 5 and 6. See also Joo, col. 7, lines 19-30). Joo teaches providing a printing medium using photonic crystal characteristics including a medium containing numerous charged particles dispersed therein, wherein the inter-particle distances of the particles in the medium are controlled by applying at least one of an electric field or a magnetic field, and where the particles can be fixed by applying energy to the medium (Joo, col 2, lines 37-45.). Joo teaches that the charged particles can be comprised of a compound selected from Fe, Co, or Ni (Joo, col 3, lines 6-7; i.e. a magnetic member) and may be coated with a charged material (Joo, col 6, 
As the ‘309 publication already discloses modifying parameters of the particles such as surface charge, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a charged material as taught by Joo to the method of 3D printing a structural color disclosed in the ‘309 publication, thereby allowing inter-particle distances of the particles in the medium to be controlled by applying an electric field (Joo, col 2, lines 49-52) and improve the similar method disclosed in ‘309 publication in the same way, see MPEP § 2143(I)(C).

	As to claim 4, the ‘309 publication does not explicitly disclose where the coupling shell includes an acrylic polymer, a silane polymer, a titanate, or aluminate-based coupling agent.
	Joo teaches that the particles can be coated with a charged material and the particles can be coated with metal oxides such as titanium oxides or coated with polymer materials (Joo, col 6, lines 25-39). This meets the claim limitation of a titanate-based coupling agent including a cationic or anionic functional group. If the material is “charged” as Joo discloses, it must inherently be a cation or anion – positively or negatively charged.
	Since the ‘309 publication and Joo both relate to building objects exhibiting a structural color using magnetic particles, it would have been obvious to one of ordinary skill in the art at the time of filing to add a titanium oxide coating as taught in Joo to the method of making an object exhibiting a structural color as disclosed in the ‘309 publication thereby combining prior art elements according to known methods to yield predictable results, see MPEP § 2143(I)(A).. 

As to claim 8, the ‘309 publication discloses that full color may be expressed by combining patterned regions capable of exhibiting red (R), green (G) and blue (B) structural colors, respectively (‘’309 publication, paragraph [0048). Thus as it discloses that the full color spectrum may be expressed, the ‘309 publication encompasses where the first color is a 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
Thus, there is a prima facie case that the particles have a material color which is achromatic.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the '309 publication, Kanaoka, and Joo as applied to claims 2-4 and 8 above, and further in view of US 2008/0296255 A1 of Sailor.
As to claim 5, the combination of the ‘309 publication, Kanaoka, and Joo discloses the 3D printing method of claim 2 (see above 103 discussion) and Joo teaches where the particle also includes a polymer material such as polystyrene (Joo, col 6, lines 20-24), thereby meeting the claim language of having a magnetic core that further includes a non-magnetic member. 
However, neither the ‘309 publication nor Joo does not explicitly disclose where the magnetic member is provided as form of coating the non-magnetic member. 
Sailor is directed to a method of making magnetic porous particles that produce a predetermined optical response that may be manipulated magnetically (Sailor, abstract). Sailor teaches making magnetic particles formed from silicon and a magnetic coating of Fe (Sailor, paragraph [0026]). This results in a magnetic coating on one side, which exhibits an insubstantial optical response, and a porous film on the other side which has a strong optical response, e.g., an intensely colored optical response (Sailor, paragraph [0026]). Sailor teaches that these particles can be arranged under control of a magnetic field to produce colors by 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a magnetic coating to a non-magnetic member as described in Sailor to the process in the ‘309 publication to improve the optical response of the particles and create an intensely colored optical response (Sailor, paragraph [0026]).

As to claim 6, Joo teaches where the particle also includes a polymer material such as polystyrene (Joo, col 6, lines 20-24; meeting the claim language of wherein the non-magnetic member includes at least one of SiO2, A1203, TiO2, Polystyrene, Polymethylsilsesquioxane, and PMMA).

Response to Arguments
	With respect to the previous claim objections, it is agreed that applicant’s amendments have cured the issues and therefore the objections are withdrawn.
	With respect to the 112(a) and 112(b) rejections of claim 9, the cancellation of claim 9 makes these rejections moot and they are withdrawn.
	With respect to the 112(b) rejections concerning “target area”, the removal of “target area” in each of the plurality of layers from claim 1 cures the antecedent basis issue and therefore the rejection is withdrawn.
	With respect to the 103 rejections over the ‘309 publication, applicant argues that this reference discloses applying the magnetic field to the entire layer and irradiating UV rays to a part of the layer which is distinct from amended claim 1 (Applicant’s remarks, pg 8, 2nd full paragraph). However, applicant does not have support for localized magnetic field and this is also an indefinite relative term, see 112(a) and 112(b) rejections above. As such, the ‘309 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733